Citation Nr: 1140959	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-44 078A	)	DATE
	)
	)


THE ISSUE

Whether the August 2010 Board of Veterans Appeals (Board) decision denying compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The moving party, a Veteran, had active service from January 1981 to January 1985.

This matter is currently before the Board on the moving party's December 2010 motion for revision or reversal on the grounds of CUE of the Board's August 2010 decision that denied compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for anal carcinoma residuals.


FINDINGS OF FACT

1.  In August 2010, the Board issued a decision denying an appeal for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals.

2.  The correct facts pertaining to the 38 U.S.C.A. § 1151 appeal, as they were then known, were before the Board in August 2010.

3.  The Board in August 2010 did not ignore or incorrectly apply the applicable statutory and regulatory provisions existing at the time.

4.  The outcome of the August 2010 Board decision with respect to the 38 U.S.C.A. § 1151 appeal would not have been manifestly different but for the alleged error.


CONCLUSION OF LAW

CUE in the Board's August 2010 decision that denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals has not been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011) includes enhanced duties to notify and assist claimants for VA benefits.

Given the parameters of the law surrounding CUE motions, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in VA Regional Office decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted in Livesay, 15 Vet. App. at 178-179, CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  

Nonetheless, the Board finds that, because the moving party has been notified of the law and regulations governing CUE claims and reasons for the denial thereof, and all relevant evidence has been associated with the claims folder, any pre-VCAA duties to notify and assist have been met.  Hence, the claim is ready to be considered on the merits. 

II.  CUE in Board Decision Analysis

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. Part 20 (2011).  Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides as follows: CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  In general, review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that are not CUE:                (1) changed diagnosis: a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) duty to assist: the VA's failure to fulfill the duty to assist; (3) evaluation of evidence: a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  In addition, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or his representative.  The motion must include the name of the veteran; the name of the moving party if other than him; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue or issues to which it pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirements of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  
38 C.F.R. § 20.1404(b).

In December 2010 and February 2011 statements, the moving party in this case has set forth clear and specific allegations of CUE in the August 2010 Board decision, and has pleaded errors with sufficient specificity to enable the Board to decide the CUE claim on the merits.  Specifically, the moving party contends that the Board's 2010 denial of compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals was erroneous because the correct facts were not before the Board in 2010, in that VA failed to consider the information about her medical treatment from Drs. Congdon, McCray, Anderson, Chung, and Jaconette, and the Board failed to address her issues with a radiation therapy machine.  

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him under any law administered by VA, and the proximate cause of the disability was          (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2011).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that he received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  
  
A review of the evidence of record at the time of the August 2010 Board decision under consideration discloses that a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals was raised by the moving party in December 2006.  By rating action of May 2007, the RO denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals.  The May 2007 rating decision was appealed to the Board.  An August 2010 Board decision denied compensation benefits under 38 U.S.C.A. § 1151 for anal carcinoma residuals.   

In this case, the Board finds that the Board in August 2010 properly denied compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals, inasmuch as the evidence did not establish that the proximate cause of her additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment; or (b) an event not reasonably foreseeable.

With regard to the moving party's assertion that the correct facts were not before the Board in August 2010, a review of the evidence of record at the time of the August 2010 Board decision and the August 2010 Board decision reflects that the correct facts pertaining to the 38 U.S.C.A. § 1151 appeal, as they were then known, were before the Board in August 2010.  A review of the Board's August 2010 decision reflects that, in denying compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals, the Board considered voluminous medical evidence including from Drs. Congdon, McCray, Anderson, Chung, and Jaconette from 2005 to 2009, and October 2009 medical opinion evidence from another VA physician, and correctly found that this evidence did not show that the proximate cause of her additional disability, namely, radiation proctitis, vaginitis, and cystitis, was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment; or (b) an event not reasonably foreseeable.  

The August 2010 decision did not fail to address the assertions involving a radiation therapy machine.  The Board decision specifically noted the contention and history reported that "on some occasions the machine that was used for radiation treatment was making a strange sound," as well as the related assertions that the radiation treatment caused "internal burns."  The Board found that there was no evidence in the VA records of any problems or issues with a radiation therapy machine, nor were there any reports to any clinicians about a problem with a radiation machine. The August 2010 Board decision discussed the assertions of causation by radiation in its findings and conclusions, specifically noting the evidence showing radiation proctitis, vaginitis, and cystitis, but properly weighing such evidence in the context of competent medical evidence that such side effects of treatment were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment, or were not due to an event not reasonably foreseeable.   

The August 2010 Board decision properly weighed the evidence and concluded that the evidence of record did not warrant a grant of compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals.  The evidence considered by the Board in August 2010 included voluminous VA surgical and radiation oncology records from 2005 to 2009 that thoroughly described the side-effects of treating cancer, the actual therapy received, and the contemporaneous symptoms, reactions, and complaints that were both related to and not related to the cancer.  In October 2009, a VA physician specifically reviewed the abovementioned evidence and opined that the proximate cause of her additional disability from the cancer treatment, namely, radiation proctitis, vaginitis, and cystitis, was not 
(a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment; or (b) an event not reasonably foreseeable.  The Board in August 2010 also considered the Veteran's June 2009 Board hearing testimony and weighed the probative value thereof against the October 2009 VA medical opinion evidence, and concluded that the October 2009 VA medical opinion evidence was of greater probative value than the Veteran's testimony and assertions that her additional disability resulted from negligence by VA care providers or faulty equipment.  

On that record, the Board also finds that the August 2010 Board decision, in denying the appeal for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for anal carcinoma residuals, committed no error of fact or of law that compelled the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The statutory and regulatory provisions extant at the time were correctly applied in the August 2010 Board decision.  As noted above, the evidence of record before the Board in August 2010 included evidence that supported a finding that the proximate cause of additional disability from the cancer treatment, namely, radiation proctitis, vaginitis, and cystitis, was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment, or was not due to an event not reasonably foreseeable.  

The moving party's assertions that the August 2010 Board decision was clearly and unmistakably erroneous, including on the basis that the correct facts were not before the Board in 2010, is unsupported by the evidence of record and the language of the August 2010 Board decision, which reflects that the information about medical treatment from Drs. Congdon, McCray, Anderson, Chung, and Jaconette was weighed and considered, and that the evidence and assertions regarding a radiation therapy machine were also specifically noted and addressed in the August 2010 Board decision.  Rather, the CUE challenge in this case essentially comes down to a disagreement as to how the evidence was weighed or evaluated, a basis that can never constitute CUE.  See 38 C.F.R. § 20.1403(d)(3).  For these reasons, the Board now finds that the Board's conclusion in August 2010 that the preponderance of the evidence was against the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals was based on the correct facts that supported such conclusion, and was not based on legal error.  

In sum, the moving party has not established that the correct facts pertaining to the 38 U.S.C.A. § 1151 appeal, as they were then known, were not before the Board in August 2010; that the Board in August 2010 ignored or incorrectly applied the applicable statutory and regulatory provisions extant at the time; or that, but for any such alleged error, the outcome of the August 2010 decision with respect to the 
38 U.S.C.A. § 1151 appeal would have been manifestly different.  As such, the Board finds that the criteria for revising or reversing the Board's August 2010 decision denying compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals on the grounds of CUE have not been met.  


ORDER

The motion to revise or reverse the August 2010 Board decision denying compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for anal carcinoma residuals on the grounds of CUE is denied.



                       ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans Appeals
Department of Veterans Affairs



